Title: From Benjamin Franklin to William Strahan, 6 December 1750
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Dec. 6. 1750
I receiv’d your Favour of Augt. 31. per Mesnard, and Copy per Shirley who is just arrived. Mr. Joseph Crellius is gone to Holland and I suppose may call at London before he returns, and settle his Daughter’s Affair. I am sorry there has been so long Delay in this Payment of my Son’s Money; I must contrive some Way to make you Satisfaction.
My Son is now engag’d in the Study of the Law, and I believe I shall hardly have the Pleasure of seeing you in England till I accompany him when he goes over, as we intend to finish his Studies in one of the Inns of Court. I suppose this may be two or three Years hence if we live. In the mean time we request that you would enter his Name (William Franklin, of Philadelphia) as a Student of Law in one of those Inns as you think best, and pay the Charges, which we are told will not exceed 4 or 5 Pounds, out of the enclos’d Bill: And that you would also send us by the first Ship, the following Books, viz. Coke’s Institutes, Wood’s Ditto of the Common Law, Bacon’s, Viner’s, and Danvers’s Abridgments. The Reason of having his Name now enter’d, is that the usual Time being expired, he may, when in England, be called to the Bar. Please to enquire what that Time is, and let us know.
The Vessel is just sailing, and I can only add that I am, with great Esteem and Affection, Dear Sir Your obliged humble Servant
B Franklin
 P.S. The Bill is drawn by Messrs. Robt. and Amos Strettell on Messrs. Jonathan Gurnell & Co. for Fifty Pounds Sterling.
